Citation Nr: 0704977	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  96-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for status post anterior cruciate ligament (ACL) 
reconstruction and meniscectomy of the left knee, prior to 
January 28, 2005.

2.  Entitlement to a disability rating in excess of 20 
percent for status post ACL reconstruction and meniscectomy 
of the left knee, from January 28, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to May 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado that granted the veteran's claim of 
entitlement to service connection for left knee injury, 
status post ACL repair and medial meniscectomy with an 
evaluation of zero percent.  The veteran perfected a timely 
appeal of this determination to the Board.

This matter was before the Board in June 2000 and was 
remanded for further development.  In a November 2003 rating 
decision, the RO increased the rating for the veteran's left 
knee disability from 0 to 10 percent disabling, effective 
from May 23, 1995 (the date following the veteran's 
separation from service).  The matter was again before the 
Board in July 2004, and again was remanded for further 
development.  In an August 2005 rating decision, the RO 
increased the veteran's disability left knee rating from 10 
percent to 20 percent disabling, effective January 28, 2005.  
The veteran continued his appeal.

The Board notes that the veteran has appealed the initial 
rating assigned for the left knee disability following the 
grant of service connection for this condition.  In light of 
the distinction noted by the United States Court of Appeals 
for Veterans Claims (the Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), the Board construes the issues as 
listed on the cover page to reflect the ratings assigned at 
incremental stages of the claims process.


FINDINGS OF FACT

1.  Prior to January 28, 2005, the veteran's left knee: was 
productive of mild instability and no subluxation; had 
extension limited to 0 degrees and flexion limited to 135 
degrees, considering additional functional loss due to pain, 
incoordination, excess fatigability, and flare-ups; and had 
no degenerative arthritis established by x-ray findings.

2.  From January 28, 2005, the veteran's left knee: is 
productive of moderate instability and no subluxation; has 
range of motion limited to 60 degrees of flexion, considering 
additional functional loss due to pain, incoordination, 
excess fatigability, and flare-ups; and has no degenerative 
arthritis established by x-ray findings.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for status post ACL reconstruction and meniscectomy 
of the left knee, for the period from May 23, 1995, to 
January 27, 2005, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for status post ACL reconstruction and meniscectomy 
of the left knee, for the period from January 28, 2005, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).

In this case, the initial RO adjudication in November 1995 
took place prior to the VCAA's enactment.  However, VA 
satisfied its duty to notify by means of a July 2003 letter 
from the AOJ to the veteran, which informed him of what 
evidence was required to substantiate his claim and of his 
and the VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit any relevant evidence and/or 
information in his possession to the AOJ.

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claims for increased ratings, any questions as to 
the appropriate effective dates to be assigned are rendered 
moot.  Therefore, despite any inadequate notice provided to 
the veteran on this two element, the Board finds no prejudice 
to the veteran in processing the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, several VA orthopedic examinations, and 
written statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, supra.

The veteran's left knee disability, status post ACL 
reconstruction and meniscectomy of the left knee, is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5257, as 10 percent disabling effective from May 23, 
1995 to January 27, 2005, and as 20 percent disabling 
effective from January 28, 2005.  See, e.g., 38 C.F.R. § 4.27 
(2006) (An hyphenated code is used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The normal range of motion for the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate 
II (2006).  A zero percent rating is warranted under 
Diagnostic Codes 5260 for flexion of the leg limited to 60 
degrees.  A 10 percent rating is warranted for flexion of the 
leg limited to 45 degrees.  A 20 percent rating is warranted 
for flexion of the leg limited to 30 degrees.  A 30 percent 
rating is warranted for flexion of the leg limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Under Diagnostic Code 5257, the following evaluations are 
assignable: slight recurrent subluxation or lateral 
instability, 10 percent; moderate recurrent subluxation or 
lateral instability, 20 percent; and severe recurrent 
subluxation or lateral instability, 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

A.  Prior to January 28, 2005

With respect to the veteran's request for a rating in excess 
of 10 percent for his left knee disability prior to January 
28, 2005, the service medical records show that the veteran 
fractured the tibia and fibula of the left knee prior to 
entering service; and that during service, he reinjured the 
left knee for which he had reconstruction surgery in 1992 and 
arthroscopic surgery in 1993.  Subsequently dated service 
medical records show that in 1994 the veteran's left leg was 
shorter than his right leg.

The record further reflects that upon VA examination in June 
1995, the veteran had no swelling, deformity or instability.  
The range of the left knee motion measured from 0 degree of 
extension to 135 degrees of flexion.  The X-rays showed some 
changes at the left knee from the previous ACL and meniscus 
surgery.  The veteran was diagnosed with left knee status 
post ACL repair and medical meniscectomy, stable.

VA and private treatment records dating from July 1995 to 
July 2004 reflect that the veteran's left knee was examined 
by VA in January 1996.  At that time, the veteran 
demonstrated a full range of the left knee motion.  The 
medial and lateral cruciate ligaments were stable; the 
anterior drawer sign was negative; and there was no effusion.

Upon VA examination of the left knee in August 2003, the 
following was noted: the veteran had a full range of motion, 
0 to 140 degrees, with no effusion, mild to moderate 
retropatellar compression tenderness; medial and lateral 
examination showed mild tenderness but a negative McMurray's 
medially and laterally; Lachman's was only +1 with a good 
endpoint; the examiner could not elicit pivot shift; 
posterior draw was absent; MCL and LCL were stable to varus 
and valgus test; there was no quad atrophy or hamstring 
atrophy seen; there was mildly increased evidence of pain 
with resisted motion in the knee, but no gross fatigability 
or weakness was seen; and there was mild antalganous gait 
favoring the left side and some mildly increased evidence of 
pain with persisted motion.

The August 2003 X-ray examination revealed the following: 
normal alignment; no joint effusion; normal joint spaces; no 
loose bodies or chondrocalcinosis; no osteophytosis; 
ossifications seen just above the medial tibial spine that 
did not appear to be free bodies, but rather ossification in 
the anterior cruciate ligament; mild ossification of the 
lateral aspect of the notch.  The impression was 
abnormalities noted in the region of the notch, consisting of 
two ossifications above the medial tibial spine, possibly in 
the ACL, and mild ossification of the lateral margin of the 
notch.  None of these appeared to be ossified free bodies and 
were not seen on lateral view.  The small cortical disruption 
/ossification of the lateral margin of the notch was noted 
possibly to be a small osteochondral defect in the medial-
most aspect of the lateral femoral condyle.  The veteran was 
noted to have an otherwise normal left knee, with normal 
joint spaces and alignment and no osteophytosis or joint 
effusion.

The VA examiner noted that the report of the x-ray studies 
was available for his review.  The diagnosis was of status 
post-ACL reconstruction and meniscectomy with mild left knee 
osteoarthritis.  With respect to the Deluca criteria, the VA 
examiner noted that he would assign an additional 5 degrees 
range of motion loss and described the functional impairment 
as mild.  The examiner observed that where the pain was 
manifested on motion, there was no gross muscle atrophy or 
skin changes suggesting disuse.  It was the opinion of the 
examiner that the nature and extent of the veteran's left 
knee disability was mild, and that he would rate the 
veteran's instability of the left knee as mild.

In light of the above evidence, the Board finds that the 
veteran's left knee disability does not more closely 
approximate the criteria for a 20 percent rating than those 
for a 10 percent rating prior to January 28, 2005.

On June 1995 examination the veteran was noted to have no 
instability of the left knee, and on August 2003 examination, 
the veteran was noted to have only mild instability.  There 
was no subluxation noted on either examination.  Therefore, 
under Diagnostic Code 5257, the veteran's left knee 
disability does not warrant a rating in excess of 10 percent 
for the period prior to January 28, 2005, as it was 
productive of only mild instability.

Also, at no point prior to January 28, 2005 was the veteran's 
left knee noted to have flexion limited to 45 degrees or 
extension limited to10 degrees, even considering functional 
loss due to pain, weakness, excess fatigability, or 
incoordination not contemplated in the relevant rating 
criteria.  Thus, for the period prior to January 28, 2005, a 
compensable rating for the veteran's left knee range of 
motion is not warranted under either Diagnostic Code 5260 or 
Diagnostic Code 5261.

Finally, although the x-ray findings prior to January 28, 
2005 showed some ossifications, they did not demonstrate 
degenerative arthritis in the veteran's left knee.  
Therefore, a rating under Diagnostic Code 5003 is not 
warranted for the period prior to January 28, 2005.

Accordingly, a disability rating in excess of 10 percent for 
the veteran's left knee disability for the period prior to 
January 28, 2005 is not warranted.

B.  Beginning January 28, 2005

With respect to the veteran's request for a rating in excess 
of 20 percent for his left knee disability, the veteran was 
afforded a VA examination on January 28, 2005.  On 
examination, the following was noted: revealed that the 
veteran's gait was mildly antalgic, favoring the left leg, 
but otherwise balanced and reciprocal; the  range of the left 
knee motion was to 140 degrees flexion, and extension was 
noted to be -10 degrees, with the veteran unable to "lock" 
the left knee joint in full extension; the quadriceps 
strength was 5/5 against resistance on the right and 4/5 
against resistance on the left, which appeared to be 
inability to lock the knee into extension; on patellar grind 
test, there was definite increased crepitus and increased 
pain, especially with proximal mobility; the patella had 
definite laxity in lateral direction but no dislocation 
tendency; there was infrapatellar bogginess to palpation; no 
fluid wave was detected; McMurray's test was associated with 
mild tenderness without click; the anterior drawer test was 
definitely positive, with 2-3 mm offset; the pivotal shift 
test was mildly positive; there was knee joint tenderness on 
medial collateral ligament stress testing, but the ligaments 
were stable to valgus/varus stress testing at -10 degrees and 
30 degrees; mild to moderate instability of the left knee 
joint was detected in anterior/posterior direction to stress 
testing; on repetitive exertional testing with genuflection 
(squats) weight bearing, at 1/10 reps, left knee flexion was 
0 to 80 degrees and at 10/10 reps, the flexion was 0 to 60 
degrees with increased discomfort; there was no observed 
evidence of knee joint instability during the repetitive 
testing; it was estimated that there was an additional 20 
degrees flexion functional impairment of the left knee on the 
basis of repetitive use due to pain with use, limited 
endurance, and weakness; incoordination and excessive 
fatigability were not characteristic; pain with use had the 
major functional impact; with respect to flare-ups, the left 
knee condition was chronic and while there were episodes of 
sensation of the knee feeling as though it would give way, 
the overall condition was chronic and flare-ups were not 
considered characteristic and did not warrant assignment of 
addional degrees of functional impairment.  The veteran was 
diagnosed as having the following: status post 
meniscectomy/ACL reconstruction, status post debridement, 
status post arthroscopic hardware removal; joint instability 
mild to moderate, chronic, secondary to above with 
degenerative joint disease; and retropatellar pain syndrome, 
secondary to the surgery and joint instability.

On x-ray examination, the following was noted: the veteran 
had normal joint space and alignment demonstrated in weight-
bearing anterior/posterior view; no loose bodies or 
chondrocalcinosis were seen as previously; there was mild 
spurring of the anterior tibial spine consistent with the 
history of prior ACL trauma; a subtle tunnel was present in 
the anteromedial tibial plateau and a second even more subtle 
questionable tunnel in the lateral femoral condyle dorsally, 
suggestive of prior ACL repair as described in history, 
although no metallic hardware was present; the small 
ossifications were less-well visualized on the present study 
and were just medial of midline; the ossification of the 
lateral margin of the notch was not then identified.  The 
impression was no interval change, no osteoarthritis, and 
findings suggestive of ACL repair.

In light of the above evidence, the Board finds that the 
veteran's left knee disability does not more closely 
approximate the criteria for a 30 percent rating than that 
for a 20 percent rating for the period beginning January 28, 
2005.

First, on VA examination, the veteran's left knee instability 
was noted to be mild to moderate.  Therefore, the Board finds 
that the veteran's left knee lateral instability is more 
properly characterized as "moderate" than as "severe".  
Furthermore, there was no subluxation noted on examination.  
Thus, the veteran's disability does not more closely 
approximate the criteria for a 30 percent rating than those 
for a 20 percent rating under Diagnostic Code 5257.

Second, the veteran's limitation of motion was noted to be 0 
to 80 degrees flexion, with 20 degrees additional functional 
impairment on the basis of repetitive use due to pain, and no 
significant functional impairment due to incoordination, 
excessive fatigability, or flare-ups.  Thus, even considering 
the DeLuca criteria, the veteran's knee did not demonstrate 
flexion limited to 45 degrees or extension limited to10 
degrees.  Therefore, an additional compensable rating is not 
warranted under either Diagnostic Code 5260 or Diagnostic 
Code 5261.

Finally, the Board notes that the veteran was diagnosed as 
having degenerative joint disease on January 2005 
examination.  However, in accordance with the criteria of 
Diagnostic Code 5003, a separate rating for degenerative 
arthritis is not warranted in this case, as the veteran's x-
rays were negative for evidence of arthritis.  As the medical 
evidence has shown no degenerative arthritis established by 
x-ray findings, a separate rating for the veteran's left knee 
under Diagnostic Code 5003 is not warranted in this case.

Accordingly, a disability rating in excess of 20 percent for 
the veteran's left knee disability is not warranted.

Although the veteran may believe that his current ratings do 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for status post ACL reconstruction and meniscectomy of the 
left knee, for the period from May 23, 1995, to January 27, 
2005, is denied.

Entitlement to a disability rating in excess of 20 percent 
for status post ACL reconstruction and meniscectomy of the 
left knee, from January 28, 2005, is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


